w
i Case 2:20-cv-00022-JPJ-PMS Document 1-2 Filed 09/23/20 Page 1of6 Pageid#: 5
}

 

o- 34
M0 AUG 28 1p 2 2
:<HeR
ICQ SHERIF OF Fic;
Civil Division
P O BOX 1248 206 EAST MAIN ST.
WISE VA 24293
(276) 328-6111
Summons
To: ALERE TOXICOLOGY SERVICES INC Case No. !95CL20001387-00
REGISTERED AGENT
ST CORP
4701 COX RD STE 285
-GLEN ALLEN VA 23060

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.
Done in the name of the Commonwealth of Virginia on,Monday, August 24, 2020

Clerk of Court: J. JACK KENNEDY JR

WAL OD

(CLERK/DEPUTY CLERK )

Instructions:

Hearing Official:

Attorney's name:
Case 2:20-cv-00022-JPJ-PMS Document 1-2 Filed 09/23/20 Page 2of6 Pageid#: 6

5 .
‘ '

James Porchie v Alere Toxicology Services, Inc. ” vO
Complaint:

VIRGINIA:
IN THE CIRCUIT COURT FOR WISE COUNTY

JAMES E. PORCHIE PLAINTIFF

vs. Case No:
ALERE TOXICOLOGY SERVICES, INC. DEFENDANT
COMPLAINT
Now comes the Plaintiff, by his Counsel, and files this Complaint against Alere

Toxicology Services, Inc. seeking compensatory damages in the amount of Two Hundred Fifty

Thousand Dollars [$250,000.00] and punitive damages for Two Hundred Fifty Thousand Dollars

[$250,000.00]. |
In support of this claim, Counsel for the Plaintiff avers the following:

l. Venue is proper because the injury to the Plaintiff occurred in Wise County.

2. Alere Toxicology Services, Inc. is a foreign corporation that does business throughout
Virginia, including Wise County.

3. At all times relevant to these proceedings, Alere was contracted by the Commonwealth of
Virginia to provide drug testing services of state employees, including random drug . . ..
testing of employees of the Virginia Department of Corrections.

4. Alere had a duty to use ordinary care to develop protocols for the proper gathering of
samples for drug testing, and a duty to use the state of the art protocols for handling
samples gathered from employees of the VDOC. |

5. Alere knew that results of their drug testing that indicated a positive result for illegal

substances would have substantial negative consequences for employees of the VDOC,

Page | of 4

hie dacumeant rareived in the Wise Cironit Cauet Clerkla OFFice vin alectranic Filing RIA/ININ PTT TAR AM
Case 2:20-cv-00022-JPJ-PMS Document 1-2 Filed 09/23/20 Page 3o0f6 Pageid#: 7

James Porchie v Alere Toxicology Services, Inc. *
Complaint

10.

11.

12.

13.

including the loss of employment, mental anguish from the loss of employment and
humiliation from being accused of illegal drug use.

At all times relevant to these proceedings, James Porchie was employed with the VDOC
at the Wallens Ridge State Prison located in Wise County, and had been employed for
many years.

On December 18, 2018, Porchie was randomly selected for a drug test that was to be
conducted by Alere. |

Prior to December 18, 2018, Alere failed to use ordinary care to develop proper protocols
for the gathering of samples for drug testing, which contributed to the false reporting of
cocaine use as described below.

On December 18, 2018, a sample was obtained from Porchie by an employee of the
VDOC and the sample was subsequently submitted to Alere for testing.

On December 28, 2018, Alere falsely reported to the VDOC that Porchie was positive for
cocaine use.

Porchie was terminated from his employment with the VDOC solely on the basis of the |
false report prepared by Alere, which included the loss of income and the loss of medical
care via his health insurance through his employment.

Porchie disputed the results of the test conducted by Alere and requested an independent
test.

As a result of Porchie’s actions to dispute the results submitted by Alere, eventually, an
independent laboratory tested the sample, and the testing conducted by the independent

lab established that there was no cocaine in the sample obtained from Porchie.

Page 2 of 4

hie dacnment racaived in the Wice Cireiuit Cart Clertte Office via alartranic filina SI A/ININ 11-17-12 AM
Case 2:20-cv-00022-JPJ-PMS Document 1-2 Filed 09/23/20 Page 4of6 Pageid#: 8

James Porchie v Alere Toxicology Services, Inc. *
Complaint

14.

15.

16.

17.

18.

19,

20.

21.

The Hearings Officer assigned to Porchie’s grievance found that the Alere test was not
reliable and reinstated Porchie with the VDOC. See Exhibit #1 to this Complaint.
Alere’s testing of Porchie’s sample was negligent, and as a proximate cause of this
negligence, Porchie sustained legal damages that are compensable, including mental
anguish, the temporary loss of income, attorneys fees and embarrassment.

The false allegation of illegal drug use by Alere became widely known among Porchie’s
peers and within the community and is defamatory.

As a result of the contract between Alere and the VDOC, Porchie was entitled to have
proper testing done on any sample obtained from him, and Alere materially breached its
contractual obligations, all to the detriment of Porchie.

Alere acted with reckless disregard to the rights of Porchie by failing to provide any
guidance to the VDOC on how to obtain a proper sample that was not contaminated.
Alere acted with reckless disregard to the rights of Porchie by failing to use proper
procedures in testing the sample.

The total amount of compensatory damages sustained by Porchie is Two Hundred Fifty
Thousand Dollars [$250,000.00).

Porchie seeks punitive damages for Two Hundred Fifty Thousand Dollars [$250,000.00]

ax a result of the reckless disregard by Alere.

Page 3 of 4

hie dacument rareived in the Wice Cirenit Caurt Clerk's Office via alactranic filing S9A/ININ 11-17-02 AM
Case 2:20-cv-00022-JPJ-PMS Document 1-2 Filed 09/23/20 Page 5of6 Pageid#: 9

James Porchie v Alere Toxicology Services, Inc. '
Complaint

WHEREFORE, Porchie requests that judgment be entered against Alere in the amount of Two
Hundred Fifty Thousand Dollars [$250,000.00] as compensatory damages and Two Hundred
Fifty Thousand Dollars [$250,000.00 as punitive damages, with prejudgment interest from
December 28, 2018 and his taxable costs.

Respectfully submitted,

Tie Me Ola

Timothy W. McAfee

Virginia State Bar Number: 21779
Attorney for: James Porchie
McAfee Law Firm, PLLC

P.O. Box 610

408 Wood Avenue

Big Stone Gap, VA 24219
Telephone: (276) 523-5300

Fax: (540) 301-5777

E-mail: tim@mcafee-law.com

JAMES E. PORCHIE ©
BY COUNSEL

 

Page 4 of 4

hie dacument received in the Wice Cirenit Caurt Clackts Office via electranic filing 2/7 A/ININ 11-1708 AM
Case 2:20-cv-00022-JPJ-PMS Document 1-2 Filed 09/23/20 Page 6of6 Pageid#: 10

Exhibit #1: Porchie Complaint.

 

COMMONWEALTH of VIRGINIA

Department of Human Resource Management
Office of Employment Dispute Resolution

DECISION OF HEARING OFFICER

In re:
Case No: 11316-R2

Second Reconsideration Order Issued: July 10, 2019

SECOND RECONSIDERATION DECISION

EDR Ruling 2019-4927 remanded this matter to the Hearing Officer for further
consideration. The Hearing Officer ordered a test of the second oral sample. An
independent laboratory confirmed the test of the second ora! sample as “NEGATIVE

RESULT.”

The Hearing Officer finds that the first oral sample was a false positive for
cocaine. Grievant's denial of cocaine use during the hearing was credible and confirmed
by the second oral sample negative test result. Accordingly, the Original Hearing
Decision rescinding the Group III Written Notice and reinstating Grievant with back pay
and back benefits is affirmed. Grievant is aiso entitled to additional attorney's fees
relating to the Agency’s administrative appeal.

/s/ Carl Wilson Schmidt

 

Carl Wilson Schmidt, Esq.
Hearing Officer

Case No. 11316-R2 1

hie dacument raceived in the Wice Cirenit Caurt Cleric Office via aiactranic filing SF A/IOIN [1-17-AR AN
